DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the Applicant has field a Terminal Disclaimer to overcome the Double Patenting Rejection, therefore, the prior art of record does not disclose nor suggest it be an obvious modification wherein  determine a peak threshold that represents detections of real objects by the ranging sensor; and 20determine a noise threshold that represents detections of phantom objects by the ranging sensor, Page 2 of 14Application No.: 17/157,301Docket No. DP324442USCON wherein the peak threshold is greater than the noise threshold, the first group of objects being determined by a first detection count that is closer in magnitude to the peak threshold than to the noise threshold, and wherein the first group is closer in proximity to the host vehicle than the second 5group is to the host vehicle; Referring to Claim 5, this claim was allowed in the previous office actin and remains allowed for the same reasons as previously stated; Referring to Claim 17, the prior art of record does not disclose nor suggest it be an obvious modification wherein etermining, by the controller circuit, a noise threshold that represents detections of phantom objects in the detected objects by the ranging sensor, the peak threshold is greater than the noise threshold, wherein the first group of objects being determined by a first detection count 5that is closer in magnitude to the peak threshold than to the noise threshold, and wherein the first group is closer in proximity to the host vehicle than the second group is to the host vehicle.
Claims 2-4, 6-16 and 18-20 are dependent on Claims 1, 5 and 17 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646